Citation Nr: 1454595	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-11 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from December 1973 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for a lumbar spine disorder.  The Veteran timely appealed that decision.

The lumbar spine claim is considered reopened and that reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

New evidence that tends to substantiate the claim of service connection for a lumbar disorder has been received since a final November 2006 rating decision denied that claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Regarding the claim to reopen service connection for a lumbar spine disorder, as the instant decision reopens that claim and remands for further development, no further discussion of VCAA compliance of that issue is required at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  A Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Veteran initially was denied service connection for a lumbar spine disorder in a July 1983 rating decision, which the Veteran timely appealed to the Board; the Board denied service connection for a lumbar spine disorder in September 1984.  That Board decision was considered final, as the Veteran did not ask for reconsideration of that decision, nor could the Veteran had pursued further appeal of that decision at that time as the United States Court of Appeals for Veterans Claims (Court) did not exist at that time.  

Subsequently, the Veteran filed several claims to reopen service connection for his lumbar spine disorder; the AOJ denied reopening each of those subsequent claims to reopen in March 1997, February 1998, June 2002, March 2004, and finally in November 2006.  Of note, the Veteran did submit a timely notice of disagreement with the June 2002 denial to reopen service connection, but failed to timely complete appeal of that claim by submitting a substantive appeal, VA Form 9-or any other statement purporting to continue appeal of that issue-following issuance of the November 2002 statement of the case on that issue; the next correspondence from the Veteran with regards to his lumbar spine disorder following that statement of the case was his December 2003 claim to reopen service connection for his lumbar spine disorder, from which the March 2004 rating decision stems.  

Following the November 2006 rating decision which denied reopening service connection for a lumbar spine disorder, the Veteran was notified of that decision in a November 2006 letter.  In a correspondence dated and received in December 2007, the Veteran stated that he wished to appeal that decision; there is no further evidence received between the November 2006 notification letter and the Veteran's December 2007 correspondence.  The AOJ sent the Veteran a January 2008 letter which stated that they could not accept his statement as a notice of disagreement as it was untimely.  The Veteran finally submitted a claim to reopen service connection for his lumbar spine disorder in August 2010, from which the current appeal stems.  

As no new and material evidence was received within the appeal period following the November 2006 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, the Veteran did not submit any notice of disagreement with the November 2006 rating decision within one year of the November 2006 notification letter.  Therefore, the November 2006 rating decision is considered final, and new and material evidence is required to reopen the claim of service connection for a lumbar spine disorder, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since November 2006, the Veteran has submitted a September 2007 letter from his private physician, Dr. J.T.A., which indicated that the Veteran has had "problem with his back for almost ten years now.  He has a diagnosis of spinal stenosis with radiculopathy. . . . [and] spondylolisthesis in his back with segmental instability secondary to this."  

A review of the Veteran's service treatment records indicates that in 1974 there is x-ray evidence in service of spondylosis and spondylolisthesis of the L5.  Thus, there is new and material evidence since November 2006 which demonstrates that there is a lumbar spine disorder that may have existed at the time of the Veteran's service and has been chronic and continuous since that time.  

Additionally, the Board notes that in an October 2001 correspondence, the Veteran stated that his "left knee problems do not help my back and contribute to my back problems."  The Veteran is currently service-connected for a left knee disability.  None of the rating decisions since October 2001 have addressed the secondary service connection theory of entitlement raised by the Veteran in October 2001, and more importantly, VA has never obtained any VA examination or medical opinion regarding this theory of entitlement.  Thus, despite the October 2001 correspondence being obviously old evidence that has previously been considered, VA has consistently failed in its duty to assist the Veteran substantiate his secondary service connection claim that he raised at that time with regards to his lumbar spine claim.  

Thus, in light of the above and after review of the claims file, the Board finds that the evidence received since November 2006 constitutes new and material evidence under 38 C.F.R. § 3.156(a), as the evidence raises a possibility of substantiating the claim, and that a VA examination is required in this case such that new and material evidence has necessarily been received respecting the lumbar spine claim on appeal.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

ORDER

New and material evidence having been received, claim of service connection for a lumbar spine disorder is reopened, and to that extent only is the appeal granted.


REMAND

In light of the above reasoning for reopening, the Board finds that a remand is necessary in order to afford the Veteran a VA examination of his lumbar spine disorder and to obtain an adequate medical opinion which addresses all theories of entitlement raised by the record.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Board has additionally reviewed the claims file and it appears that the Veteran may be in receipt of Social Security disability benefits at this time.  As those records may be potentially relevant evidence to the Veteran's lumbar spine claim, attempts to obtain and associate those records with the claims file should be made on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Nashville VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any VA or private treatment that he may have had for his lumbar spine disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any lumbar spine disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify each lumbar spine disorder found, to include any arthritic condition thereof.

For each identified lumbar spine disorder found, the examiner should opine as to whether such disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any claimed lifting injury therein, as well as the noted instances of lumbar spine strain, sprain, and backache, as well as the x-ray evidence of spondylosis and spondylolisthesis.  

The examiner should also specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service, as well as the subsequent evidence of record since discharge from service noting continued evidence of spondylosis and spondylolisthesis.

Then, the examiner should opine whether the Veteran's lumbar spine disorder more likely, less likely, or at least as likely as not was (a) caused by, or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected left knee disability.  

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


